      Case 1:20-cv-03058-FVS     ECF No. 18    filed 04/15/21   PageID.2192 Page 1 of 3




 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                     Apr 15, 2021
 4
                                                                         SEAN F. MCAVOY, CLERK



 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MARIA S.,
                                                   No: 1:20-CV-03058-FVS
 8                  Plaintiff,
         v.                                        ORDER GRANTING STIPULATED
 9                                                 MOTION FOR REMAND
      ANDREW M. SAUL, Commissioner
10    of the Social Security Administration,

11                  Defendant.

12            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

13   pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17. The Plaintiff is

14   represented by Attorney D. James Tree. The Defendant is represented by Special

15   Assistant United States Attorney Leisa A. Wolf.

16            After consideration, IT IS HEREBY ORDERED that the Stipulated

17   Motion for Remand, ECF No. 17, is GRANTED. The Commissioner’s final

18   decision is reversed and remanded for further proceedings pursuant to sentence

19   four of 42 U.S.C. § 405(g). Upon remand to the Commissioner of Social Security,

20   the Appeals Counsel should remand this case to the Administrative Law Judge

21   (ALJ) for a de novo hearing and a new decision. On remand, the ALJ shall (1)


     ORDER ~ 1
      Case 1:20-cv-03058-FVS      ECF No. 18    filed 04/15/21   PageID.2193 Page 2 of 3




 1   reconsider the severity of Plaintiff’s headaches; (2) re-evaluate the medical

 2   opinions of record, including the opinions of Ovidio Demiar, PA-C, Douglas

 3   Wrung, M.D., Michael Regets, Ph.D., and Diane Fligstein, Ph.D., and explain,

 4   with citations to evidence, what weight is given to the opinions and why; (3) As

 5   necessary, obtain evidence from an appropriate medical expert related to the nature

 6   and severity of and functional limitations resulting from Plaintiff’s medically

 7   determinable impairments; (4) in light of the above findings, the ALJ will reassess

 8   Plaintiff’s residual functional capacity and intensity, persistence, and limiting

 9   effects of his symptoms, consistent with Social Security Ruling 16-3p and, if

10   necessary, obtain additional vocational expert testimony; (5) proceed with the

11   remaining steps of the sequential evaluation process, including obtaining new

12   vocational expert testimony; and (6) the ALJ will further develop the record, offer

13   Plaintiff the opportunity for a hearing, take any further action needed to complete

14   the administrative record, and issue a new decision.

15         The parties stipulate that this case be reversed and remanded to the ALJ on

16   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

17   matter is remanded to the Commissioner for additional proceedings pursuant to

18   sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will

19   consider Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. §

20   2412(d).

21         It is FURTHER ORDERED that Plaintiff’s Motion for Summary


     ORDER ~ 2
      Case 1:20-cv-03058-FVS      ECF No. 18    filed 04/15/21   PageID.2194 Page 3 of 3




 1   Judgment, ECF No. 13, is DENIED as moot, given the parties’ motion for

 2   remand.

 3           The District Court Executive is hereby directed to enter this Order and

 4   provide copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the

 5   file.

 6           DATED April 15, 2021.

 7
                                            s/Fred Van Sickle
 8                                           Fred Van Sickle
                                      Senior United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER ~ 3
